Citation Nr: 1118317	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  09-47 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1965 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.


FINDINGS OF FACT

1.  The Veteran sustained acoustic trauma during service.

2.  The Veteran currently has diagnoses of bilateral hearing loss and tinnitus.

3.  The Veteran's current bilateral hearing loss and tinnitus are unrelated to a disease or injury of service origin, including acoustic trauma sustained therein.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2010).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010) and 38 C.F.R.  §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

A letter mailed to the Veteran in November 2008 notified him of the information and evidence needed to substantiate his claims of service connection for bilateral hearing loss and tinnitus.  Such notice also included information that a disability rating and an effective date are assigned if his disability is determined to be service-connected, and hence, was also consistent with the notice requirements provided under Dingess.  Subsequently, the Veteran's claims were adjudicated for the first time in a March 2009 rating decision.  Thus, notice provided to the Veteran was legally sufficient, and VA's duty to notify in this case has been satisfied.

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  The Veteran's service treatment records and identified and pertinent private treatment records have been associated with the claims file.  Additionally, a VA examination was performed in January 2009 to determine the nature and etiology of the Veteran's bilateral hearing loss and tinnitus.  The Veteran's claims file was reviewed by the examiner in conjunction with the VA examination.  Ultimately, the Board finds that the VA examination, along with the other evidence of record, is fully adequate for the purposes of determining the etiology of the Veteran's bilateral hearing loss and tinnitus.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  General Service Connection Principles

In order to establish service connection, the facts, as shown by evidence, must demonstrate that a particular disease or injury resulting in current disability was incurred during active military, naval or air service or, if preexisting active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

If certain diseases such has sensorineural hearing loss becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of a hearing loss during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A disorder may also be service connected if the evidence of record reveals that the veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In order to prevail on the issue of service connection, there must be:  (1) medical evidence of a current disability; (2) medical evidence, or, in certain circumstances, lay evidence, of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  See also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).




III.  Veteran's Contentions

In his September 2008 claim, the Veteran asserted that he served as a member of an infantry mortar platoon and that he was not issued hearing protection during the firing of artillery.  He claimed that, during service, he experienced considerable hearing loss and sporadic ringing in his ears which occurred throughout the day.  He denied experiencing any post-service noise exposure and stated that his post-service occupation has consisted of truck driving for 37 years.  Based in part upon these assertions, the Veteran claims entitlement to service connection for bilateral hearing loss and tinnitus.

IV.  Evidence and Analysis

In addition to the foregoing general principles, service connection for hearing loss is not granted unless the claimed hearing loss is of a particular level of severity.  For purposes of applying the laws administered by the VA, hearing impairment will be considered a disability when the thresholds for any of the frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the thresholds at three of these frequencies are 26 or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  As discussed fully below, the evidence in this case shows that the Veteran's hearing loss in both ears meets this minimum regulatory threshold.  The evidence also establishes a diagnosis of tinnitus.  Hence, the question for the Board in this case is whether the Veteran's bilateral hearing loss and tinnitus are etiologically related to in-service acoustic trauma.

As noted in the RO's March 2009 rating decision which is the subject of this appeal, VA has conceded that the Veteran sustained acoustic trauma during service.  In this regard, the Veteran's DD Form 214 reflects that he served a military occupational specialty as an artillery crewman.  This information is consistent with the Veteran's assertions regarding his service, and, is also consistent with the Veteran having been exposed to loud noise during service.  Nonetheless, the competent evidence in this case is against the finding that the Veteran's bilateral hearing loss and tinnitus are related to service, including the in-service acoustic trauma.  Hence, the Board is left with no recourse but to conclude that the Veteran is not entitled to service connection for either bilateral hearing loss or tinnitus.

The Veteran's service treatment records do not indicate any in-service complaints of hearing loss, nor do they show that the Veteran was either diagnosed as having or treated for hearing loss during service.  At his September 1967 separation examination, the Veteran expressly denied having any hearing loss, tinnitus, or other ear problems.  A clinical examination of the ears performed at that time was normal.  Audiometric testing revealed pure tone results which were within normal limits for both ears at all frequencies:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
15
10
LEFT
10
15
15
10
15

Interestingly, in his March 2009 notice of disagreement, the Veteran admitted that he "probably did mark 'No' on the exit exam from service" when answering the question of whether he experienced any hearing or other ear problems at the time of his separation examination.  By way of explanation, the Veteran stated that soldiers who reported health defects at discharge were detained "for an extra few days."  As such, the Veteran stated, that he chose not to report his hearing loss because he wanted to return home as quickly as possible.

Nonetheless, the Board observes that the earliest post-service treatment records referencing hearing loss or tinnitus is a June 2006 private treatment record which reflects the reported medical history that he was first diagnosed with asymmetric sensorineural hearing loss three to four years prior (by the Veteran's report, this would be in approximately 2002 or 2003).  At a June 2009 VA examination, the Veteran also reported that he first noticed hearing loss in the 1980's after receiving a free hearing test.  Even assuming that these statements may be construed to show that the Veteran first noticed hearing loss in the 1980's, only to be medically diagnosed with bilateral hearing loss in 2002 or 2003, such statements appear to contradict the Veteran's separate contention that he first noticed his hearing loss during active duty service.  Moreover, the absence of service treatment records indicating subjective complaints, treatment, or diagnosis of hearing loss during service further contradicts such an assertion.

Additionally, medical findings expressed in the post-service treatment records do not indicate an etiological relationship between the Veteran's hearing loss and tinnitus and his period of service, including in-service acoustic trauma experienced therein.  Rather, private treatment records in the claims file appear to be more highly suggestive of a relationship between the Veteran's hearing loss and tinnitus and his non-service-related Meniere's disease.

In that regard, the June 2006 private treatment record reflects reported episodes of severe "room spinning vertigo," nausea, and progressive hearing loss in the right ear.  The record references a recent evaluation by Dr. Bhatt which resulted in an impression of Meniere's disease with right-sided vestibular dysfunction.  An examination of the ears performed at the June 2006 treatment was positive for ringing, dizziness, and hearing loss.  Testing performed at that time was negative for Meniere's disease in the left ear, but was strongly positive in the right ear.  Speech recognition testing performed at that time showed speech recognition capability of 16 percent in the right ear and 100 percent in the left ear.  Audiological testing revealed the following elevated pure tone readings:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
65
65
70
75
LEFT
0
0
20
45
40

At a September 2006 private follow-up treatment, the Veteran reported that he experienced a couple of episodes of dizziness, but denied noticing any change in hearing.  The tests performed at the June 2006 treatment were reviewed and the Veteran was diagnosed with Meniere's disease.  Speech recognition testing at that time showed speech recognition of 32 percent in the right ear and 92 percent in the left ear.




HERTZ



500
1000
2000
3000
4000
RIGHT
65
55
60
-
75
LEFT
5
0
15
45
45

Audiological testing performed at a follow-up May 2007 private evaluation continued to show elevated pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
55
70
75
90
LEFT
10
10
30
-
45

At that examination, the Veteran demonstrated speech recognition capability of 48 percent in the right ear and 96 percent in the left ear.

In February 2008, the Veteran returned to his private physician for further follow-up.  He continued to deny noticing any change in hearing in either ear.  A physical examination of the ears revealed normal external ears, external auditory canals, and tympanic membrane.  Speech recognition testing at that time revealed speech recognition of zero percent in the right ear and 84 percent in the left ear.  Audiological testing was interpreted as showing stable hearing in the right ear:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
60
70
75
90
LEFT
10
5
20
45
55

At a January 2009 VA examination, which was performed in conjunction with the examiner's review of the claims file, the Veteran reported asymmetric hearing loss which was greater in the right ear.  Reported in-service noise exposure was essentially as discussed above.  Although the Veteran reported recreational noise exposure in the form of hunting, working on his car, and mowing the lawn, he stated that he used hearing protection while performing each of those activities.  Audiometric testing at that time revealed:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
65
70
70
80
LEFT
0
5
-
50
55

Speech recognition testing revealed scores of 20 percent in the right ear and 94 percent in the left ear.  An otoscopic examination revealed clear  ear canals.  A tympanometry study revealed tympanic membrane mobility and middle ear pressure that were within normal limits.  Based upon the examiner's review of the claims file, the Veteran's reported medical history, and the findings on examination, the examiner diagnosed bilateral sensorineural hearing loss and tinnitus.  The examiner further concluded, however, that these diagnoses were less likely as not related to acoustic trauma during active duty service.  In support of her conclusions, the examiner noted that neither the service treatment records nor the separation examination showed any hearing loss or tinnitus during service.  She observed further that audiometric testing at the Veteran's separation examination revealed hearing that was within normal limits bilaterally.  Finally, the examiner noted that no scientific basis exists to support a finding of delayed onset hearing loss.

Based upon the foregoing evidence, the Board finds that the weight of the evidence is against a finding of an etiological relationship between the Veteran's diagnosed bilateral sensorineural hearing loss and his active duty service.

In addressing service connection claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

In claims concerning tinnitus, the United States Court of Appeals for Veterans Claims (Court) has further held that a veteran is competent to present evidence of continuity of symptomatology.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).

First, the Board notes that the evidence does not show that the Veteran's hearing loss was first manifest within one year from his discharge from service.  In this regard, and consistent with the foregoing evidentiary principles, the Veteran is certainly competent to report the onset and duration of his bilateral hearing loss.  Nonetheless, and as briefly touched upon above, the credibility of the Veteran's assertions that he first experienced hearing loss during service are undermined by the absence pertinent findings in the service treatment records, absence of findings of hearing loss at his separation examination, contradictory statements made by the Veteran during treatment as to the onset of hearing loss, and contrary nexus findings indicated in the private treatment records and in the January 2009 VA examination report.  Under the circumstances, the Board affords little probative weight to the Veteran's statement that he first noted hearing loss and tinnitus during service.  As discussed above, the records show that, at the earliest, the Veteran's hearing loss was first noticed by the Veteran at some point during the 1980's, at least 13 years after his discharge from service.  As such, the Veteran's hearing loss may not be presumed to be related to service under 38 C.F.R. §§ 3.307 and 3.309.

Similarly, the evidence does not show that either the Veteran's bilateral hearing loss or tinnitus is related to his in-service acoustic trauma.  Private treatment records suggest that the Veteran's hearing loss is attributable to Meniere's disease.  Although the VA examiner does not indicate such a relationship between the Veteran's hearing loss and Meniere's disease, she clearly indicates that no such nexus exists between the Veteran's hearing loss and his in-service acoustic trauma.  Similar conclusions are rendered by the VA examiner with regard to the Veteran's tinnitus.  To the extent that the Veteran's contentions that he first noticed hearing loss during service may be construed to contradict the findings of the VA examiner and his private physicians, as noted above, these contentions are due little probative weight.  By contrast, the VA examiner's opinions are amply supported, and are consistent with, the evidence in the record.  Accordingly, the Board assigns greater probative weight to the opinions expressed in the January 2009 VA examination report.

In summary, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus, and accordingly, must be denied.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


